Title: To Thomas Jefferson from John Thomson Mason, 20 March 1801
From: Mason, John Thomson
To: Jefferson, Thomas



Dear Sir
George Town 20th March 1801.

Mr William Kelty is a man of learning, of sound knowledge in the law, of exemplary life, unexceptionable character, and much respected in the State of Maryland. Altho’ a man of real worth, he does not possess that address and readiness of expression or action, which compel all who see him to acknowledge his merit, those who know him well value him highly. I know no man in this State or in the neighbourhood of this place, in the other State, that would accept the appointment, so well calculated to fill it. In Virginia you are much better acquainted with the characters of professional men than I am. I do not think Mr Kelty upon a level in point of talents, with such men as Messrs George Hay, John Wickham, and some others I could mention, at the bar of your State Courts. I have no hesitation however to say that he is superior to what Mr T. Johnson now is, or to either of those named for his associates.
No letter addressed to Mr Kelty by post can reach him in time to have his attendance here on Monday. The direct post to Annapolis left this yesterday, and goes but once a week. From Baltimore to Annapolis the Mail goes twice a week, on Mondays, and on Saturdays, so that no letter by that rout can reach him until Monday night.
Accept the best wishes of one who is with real respect & esteem Your Obedt Servt

John T. Mason

